


Exhibit 10.10
 


 
AMENDMENT TO THE COMMUNITY TRUST BANCORP, INC.
 
2006 STOCK OWNERSHIP INCENTIVE PLAN
 
DATED JANUARY 24, 2012
 
 
The Board of Directors of Community Trust Bancorp, Inc. approved the following
amendment to the 2006 Stock Ownership Incentive Plan:
 
Section 8.6 of the 2006 Stock Ownership Incentive Plan is hereby amended to read
in its entirety as follows:
 
“8.6   Termination of Employment.  In the case of termination of employment by
reason of death or Disability of a Participant prior to the expiration of the
Performance Period, any then outstanding Performance Units of such Participant
shall be payable in an amount equal to the amount payable under the Performance
Unit at the target amount payable under the Performance Unit multiplied by a
percentage equal to the percentage that would have been earned under the terms
of the Performance Unit Agreement assuming that the rate at which the
Performance Goals have been achieved as of the date of such termination of
employment would have continued until the end of the Performance Period;
provided, however, that if no target amount is specified in the Performance Unit
Agreement, the amount payable shall be such amount as the Committee shall
determine is reasonable.
 
In the case of termination of employment by reason of Retirement of a
Participant prior to the expiration of the Performance Period, Participant’s
Performance Units shall be payable on a pro rata basis at the end of the
Performance Period, in an amount equal to: (a) the amount to which the
Participant would have been entitled with respect to the Participant’s
Performance Units if the Participant’s employment had continued to the end of
the Performance Period; multiplied by (i) a fraction, the numerator of which is
the number of full months the Participant is employed by the Company during the
Performance Period, and the denominator of which is the number of months in the
Performance Period.”
 
 
